Citation Nr: 0012612	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-25 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
hypertensive heart disease, to include restoration of a 40 
percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel






INTRODUCTION

The veteran served on active duty from November 1980 to 
September 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 


REMAND

The Board remanded this case in March 1999 for further 
development with respect to an increased rating claim for 
hypertension.  Thereafter, the RO, in a September 1999 rating 
decision granted a 30 percent rating for hypertensive heart 
disease based upon new medical evidence of heart enlargement.

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating disabilities of the 
cardiovascular system.  62 Fed. Reg. 65,207 (1997).  These 
regulatory changes became effective on January 12, 1998.  
Under the decision of the United States Court of Veterans 
Appeals in Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.

A 30 percent rating under the new rating criteria governing 
hypertensive heart disease is warranted if the veteran 
manifests dyspnea, fatigue, angina, dizziness, or syncope 
with workloads of greater than 5 metabolic equivalents (METs) 
but not greater than 7 METs; OR evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  A 60 percent rating is warranted 
where the veteran exhibits more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7007 (1999).

Review of the August 1999 VA examination reports and VA 
outpatient treatment records recently received reveals that 
the medical record is inadequate with respect to evaluation 
of hypertensive heart disease under the new rating criteria.  
No diagnostic tests employing METs were used.

The Board also notes that in correspondence dated in June 
1997, the veteran's private treating physician stated that he 
was following the veteran for, among other things, 
hypertension.  The RO should attempt to contact that 
physician in order to obtain any outstanding records.  
Further development should include a search for further VA 
medical records from the appropriate facility.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that she provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to her claim.  When the 
requested information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims file.  Health care 
providers contacted should include Robert 
C. Morris, M.D., of Louisville, Kentucky.  
In any event, the RO should obtain and 
associate with the claims file all 
medical records reflecting treatment of 
the veteran for hypertension or 
hypertensive heart disease from the VA 
Medical Center in Louisville, Kentucky. 

2.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
current nature and extent of the 
veteran's hypertension and hypertensive 
heart disease.  The examiner should be 
provided a copy of the former and current 
criteria for evaluating hypertensive 
heart disease and should be requested to 
specifically address the criteria in the 
examination report.  All indicated 
studies, including testing to determine 
the level of METs at which the veteran 
experiences dyspnea, fatigue, angina 
dizziness or syncope, should be 
conducted.  The examiner should also 
provide an opinion concerning the impact 
of the disability on the veteran's 
ability to work, to include whether it 
precludes sedentary employment and, if 
not, whether it precludes more than light 
manual labor.  The rationale for all 
opinions expressed should also be 
provided.  The claims folder, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner. 

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated development 
and readjudicate the issue on appeal, to 
include consideration of the former and 
new criteria.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and her representative 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




